DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volpe US 20190117567 A1.
Volpe teaches a method for preparing nicotine particles.  The method comprises: (1) combining a nicotine, and optionally a sugar and an amino acid or peptide in a liquid carrier to form a liquid mixture; and (2) spray drying the liquid mixture to form a first plurality of particles having a size in a range from about 0.5 to about 10 µm.  See paragraph 0041.  Sugar includes polysaccharides such as lactose, sucrose, raffinose, trehalose, fructose, dextrose, glucose, maltose, mannitol, or combinations thereof.  See paragraph 0033.  Liquid includes water is found in paragraph 0044.  Nicotine can be nicotine salt, or free base is found in paragraph 0029.  pH modifier is found in paragraph 0030.  The claimed inlet temperature is found in paragraph 0048-0050.  Moisture content of less than 10 is found in Table 8.   
Claims 1, 2, 4-6, 8-11, 13, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piskorz US 20120042886 A1.
Piskorz teaches a method for preparing nicotine particle comprises dissolving sugar and nicotine in a solvent such as water.  The sugar and nicotine can be dissolved in solvent in any order to form a solution or solutions.  The solutions are then homogenized and spray dried to form a nicotine particle having particle diameter of about 5 µm.  See paragraphs 0041 and 0044-0048.  Spray drying condition and temperatures is found in paragraphs 0064-0065.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Volpe US 20190117567 A1 or Piskorz US 20120042886, in view of Roehrich US 20110165253 A1.
Volpe and Piskorz are relied upon for the reasons stated above.  Both references do not defy polysaccharide to include starch or cellulose.  Roehrich teaches a process for preparing nicotine particle comprising mixing nicotine with polysaccharide including lactose, fructose, xylose, starch, sugar alcohol and cellulose.  See paragraphs 0028-0029.  The Roehrich reference further teaches including antioxidant such as butylhydroxytoluene or butylhydroxyanisol or ascorbic acid.  
As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation include the polysaccharide in view of the teaching of Roehrich with the expectation of obtaining a nicotine particle having excellent flowrate and stable particle size distribution.  This is because Roehrich teaches a nicotine particle with dust reduced or dust free, and improved flow properties.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615